Citation Nr: 1736227	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 2010, for the award of service connection for coronary artery disease, claimed as ischemic heart disease, as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for coronary artery disease, claimed as ischemic heart disease, effective August 13, 2010.

In March 2016, the Board denied the claim for an earlier effective date for the grant of service connection for coronary artery disease.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 decision, the Court vacated and remanded the Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is required for further development.  

The Veteran asserts that an effective date of May 3, 1989 (pursuant to 38 C.F.R. § 3.816); November 22, 1999 (the date the Social Security Administration (SSA) found him to be disabled); or April 19, 2004 (the date of the SSA finding) is warranted for the grant of service connection for coronary artery disease.  He also contends that treatment records dated in July 2003 and September 2006 show treatment of ischemic heart disease and/or coronary artery disease symptomatology.  See the January 2011 notice of disagreement and the December 2011 VA Form 9.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to the Nehmer court orders.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2) (2016).

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155.  However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  VA Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.

In this case, the claims file currently includes a Notice of Award from the SSA, but does not include associated medical treatment records.  As discussed above, the Veteran contends, in part, that an earlier effective date is warranted based on the SSA disability findings.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  As such, any outstanding SSA records should be obtained.  

The claims file also contains a private treatment record dated in May 2010, indicating that the Veteran had a chest CT scan and was diagnosed with coronary artery disease.  The treatment record indicates that a May 15, 2009, scan was used for comparison; however, no such treatment record is currently associated with the claims file.  As such, this record should be obtained.

Finally, a July 2003 echocardiogram report shows "equivocal findings of early LV diastolic dysfunction (?related to hypertensive heart disease)," and various treatment records from 2006 indicate that the Veteran had high blood pressure and took diltiazem.  As such, a medical opinion is necessary to determine whether the 2003 and/or 2006 findings were related to coronary artery disease symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

If the records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including a chest CT dated in May 2009, showing any relevant treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Contact an appropriate VA examiner and ask the examiner to review the record and prepare a medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that diagnoses of early LV diastolic dysfunction, high blood pressure, and/or a prescription for diltiazem were symptoms of coronary artery disease.  

The examiner should specifically comment on a July 2003 echocardiogram report from the Heart and Vascular Institute of Texas showing "equivocal findings of early LV diastolic dysfunction (?related to hypertensive heart disease)"; a March 2006 PTSD evaluation indicating that the Veteran had high blood pressure; and September 2006 VA treatment records showing the Veteran took diltiazem for his blood pressure and heart.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the VA examiner determines that examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




